Citation Nr: 1132059	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-37 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 1968 and from August 1970 to June 1988.  He served in the Republic of Vietnam.  The Veteran was awarded the Combat Infantry Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, reopened and granted service connection for Type II diabetes mellitus; assigned a 20 percent evaluation for that disability; and effectuated the award as of November 20, 2007.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected Type II diabetes mellitus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In November 2009, the Veteran submitted a claim of entitlement to service connection for a chronic dental disorder to include tooth loss and loosening claimed as secondary to his service-connected Type II diabetes mellitus.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  

REMAND

The Veteran asserts that the record supports assignment of an initial 40 percent evaluation for his Type II diabetes mellitus as the disability is productive of significant complications including vision and dental symptoms and necessitates restriction of his physical activities.  The accredited representative conveys that the Veteran's diabetes mellitus has required ongoing medical treatment in an attempt to maintain proper control of the disorder.  

A January 2008 VA treatment record states that the Veteran was a TRICARE patient and received diabetic treatment at a naval facility.  A February 2009 treatment record from J. Norris, III, M.D., conveys that the Veteran requested that the physician "do diabetic care."  VA treatment records dated after January 2009, clinical documentation from Dr. Norris dated after November 2010, and TRICARE records pertaining to the Veteran's ongoing diabetic treatment are not of record.  

The VA should obtain all relevant VA, other governmental, and private documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010) direct that compensable diabetic complications are to be separately evaluated unless they are part of the criteria used to support a 100 percent schedular evaluation.  Noncompensable complications are considered to be part of the diabetic process.  A January 2009 VA diabetes management clinic treatment record notes that the Veteran exhibited diabetic complications including neuropathy and nephropathy.  In November 2009, the Veteran submitted a claim of entitlement to service connection for a chronic dental disorder to include tooth loss and loosening claimed as secondary to his service-connected Type II diabetes mellitus.  The report of a June 2010 VA eye examination for compensation purposes notes that prior to his 2009 cataract surgery, the Veteran exhibited fluctuating refractive error "which is very common in diabetics with poor glucose control."  

The Veteran was last afforded a VA diabetic evaluation for compensation purposes in August 2008.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the provisions of Diagnostic Code 7913 and the apparent worsening of his Type II diabetes mellitus, the Board finds that an additional evaluation is necessary to accurately assess the current nature and severity of the Veteran's service-connected diabetic disability picture.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his Type II diabetes mellitus and complications thereof.  In particular, the Veteran should provide or authorize the VA to obtain any identified documentation, not already of record, including, but not limited to, any and all records from J. Norris, III, M.D.  If documentation identified by the Veteran is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records and TRICARE medical records pertaining to the Veteran, not already of record.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his Type II diabetes mellitus and the presence of any diabetic complications.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically indicate whether the Veteran's Type II diabetes mellitus requires regulation of the Veteran's activities.  The examiner should further express an opinion as to the impact of the Veteran's Type II diabetes mellitus upon his vocational pursuits.

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

4.  Then readjudicate the initial evaluation of the Veteran's Type II diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

